DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending in U.S. Patent Application No. 16/591,084 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt of certified copies of papers required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because of undue length and legal phraseology.  Correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see [0055]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically “a computer program product” as a computer program/software per se, and “a storage means” failing to exclude transitory embodiments.  See MPEP §§ 2106.03, 2106(11) and 2106.07(c).  In the context of the flowchart illustrated therein, claims in question fail at Step 1 of the Subject Matter Eligibility test (Step 1: NO).  Paragraph [0078] of Applicant’s Specification appears to be directed towards statutory subject matter given the description of that memory/storage devices/media, however these examples are non-limiting and the broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a program per se and/or transitory signal(s)/media, which do not fall within the definition of a process, machine, manufacture or composition of matter. Therefore, the claims in question do not fall within a statutory category. The examiner suggests amending the claim to exclude non-statutory embodiments and embody the program on e.g. “non-transitory computer readable medium” or equivalent.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation in part, in line 2/preamble “the implementation ... of steps of”, and line 14 “the first space of possible vectors”.  There is insufficient antecedent basis for these limitations in the claim(s), as no basis has been established for any specifically referenceable ‘implementation’ of the method prior to its definition, and similarly no basis has been established for any specifically referenceable ‘first space of possible vectors’.  For the purposes of compact prosecution interpretation is taken such that corresponding ‘the’ language reads instead ‘a’.
Claim 7 similarly recites the limitation ‘the second space’ lacking proper antecedent basis as identified for similar language in claim 1 above.
	Dependent claims 2-12 are similarly rejected as they inherit and fail to cure that/those deficiencies as identified above for the case of independent claim 1.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over GU et al. (US 2020/0082259) in view of Streit (US 2019/0279047) and Edwards et al. (US 2019/0188830).

As to claim 1, Gu teaches/suggests a method of secure classification of an input data by means of a convolutional neural network, CNN ([0026], ConvNets 510, 550), the method comprising the implementation by data processing means (Fig. 1, [0007] “The apparatus comprises memory having computer program code and one or more processors. The one or more processors, in response to retrieval and execution of the computer program code, cause the apparatus to perform operations”, [0008]) of at least one device (Fig. 1, 410/470), of steps of:
(a) Determination, by application of said CNN to said input data (Fig 2B 615, [0083]), of a first classification vector of said input data associating with each of a plurality of potential classes a representative integer score of the probability of said input data belonging to the potential class (Fig. 2B 625 “both the IR generation and validation ConvNets generate an output of N-dimensional (N is a number of classes) probability vectors with class scores”, [0083] “Both the IR generation and validation ConvNets generate an output of N-dimensional (N is a number of classes) probability vectors with class scores. The outputs 515, 555 of both ConvNets 510, 550, respectively, are typically N-dimensional (N is the number of classes) probability vectors with class scores”, [0085]), the first vector corresponding to one possible vector among a first finite and countable set of possible vectors (a set of possible vectors including those for each of possible scores for the finite N classes), each possible vector of the first set associating with each of the plurality of potential classes an integer score (class probability score) such that said scores of the possible vector constitute a composition of a predefined whole total value (composition/sum of the maximum/possible class probability scores for N classes, [0127], wherein the predefined whole total value is routinely e.g. 1/100, but even a worst case scenario of a maximum probability of 1/100 for all N classes would read on such a composition/sum provided N is known/defined);
Gu fails to explicitly disclose (b) Construction, from the first vector, of a second classification vector of said input data, such that the second vector also belongs to the first space of possible vectors and has a distance with the first vector according to a given distance function equal to a non-zero reference distance; and return of the second vector as result of the secure classification.  Gu teaches/suggests a partial encryption based at least in part on a distance function in [0103], see also Fig. 2B 635 and 660, [0087] and that distance involving the uniform distribution of the probability vector.  Gu further suggests in e.g. [0093] that minimum KL divergence scores that approach and surpass a line of the uniform distribution’s KL suggest an output that cannot reliably be used by an adversary/attacker to obtain/determine information regarding an original network input.
Gu further suggests the manner in which IRs/probability vectors are susceptible to sensitive information leakage in neural network learning/training and AI services ([0001-0004], [0045], [0047], [0072], [0075]), in addition to possible motivation/benefits regarding the use of training services to leverage transfer learning techniques for instances characterized by limited/insufficient client side training data ([0052]) and defense against input reconstruction techniques adaptable to neural networks ([0056-0057]).  Gu may also serve to suggest that certain intermediate results/IRs/probability vectors may risk revealing more input information as compared to others ([0076]).
Streit evidences the obvious nature of vector encryption/anonymization as part of a method of secure classification of an input data by means of a convolutional neural network, CNN (Fig. 4A-4D, [0017], [0069]), comprising an implementation by data processing means (Fig. 6 Processor 610/810) of at least one device (Fig. 6, 304/600/800, [0054] “privacy-enabled biometric system (e.g., FIG. 3, 304”, [0015], [0025], [0035], [0051] system 800), steps to comprise:
(b) Construction, from a first vector (Fig. 1 108 Apply Neural Network in view of Acquired unencrypted biometric data of 102, Fig. 1 112, [0005] “Each biometrics' feature vector can then be stored and/or used in conjunction with respective classifications, for use in subsequent comparisons without fear of compromising the original biometric data”, [0011] “the classification network further comprises an input layer for accepting feature vectors of a number of dimensions, the input layer having a number of classes at least equal to the number of dimensions of the feature vector input, first and a second hidden layers, and an output layer that generates an array of values”, wherein potential class(es) correspond to those ‘labels for human identification’), of a second classification vector of said input data, such that the second vector also belongs to the first space of possible vectors and has a distance with the first vector according to a given distance function equal to a non-zero reference distance ([0013] “According to one embodiment, the method further comprises accepting or extracting, by the classification component, from another neural network the Euclidean measurable feature vectors”, [0023-0026]); and return of the second vector as result of the secure classification ([0009] “returns a Euclidean measurable feature vector that represents a one-way encrypted biometric”).
Similar in nature to that disclosure of Gu [0093] identified above, Edwards e.g. [0056] suggests the manner in which an output class probability vector may be anonymized/obfuscated based on a distance/similarity value/comparison ([0056] “embodiments. In the case of an image recognition processor 124B that simulates an attacker, the comparator 126 may directly compare the output identity to the actual identity found in the input images using labels. A common measure is cross entropy, and the obfuscation engine 122 may be updated to increase the cross entropy using gradient-based optimization (e.g., stochastic gradient descent, Adam, Adagrad, etc.). In another implementation, a k-anonymity-like measure, that expects at least k similar values in the output class probability vector of the image recognition processor 124B, may be utilized by the comparator 126. In another illustrative embodiment, such as in the case of the inverse processor 124A being used as the discriminator 124, the comparator 126 may use L1, L2, or L-inf norm as a measure and attempt to maximize such norms by updating the obfuscating engine 122”), thereby minimizing information leak and potentially frustrating an attacker from determining input information from a class probability vector output.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Gu to further comprise encrypting/anonymizing/obfuscating that IR probability vector therein to create that second vector as claimed and in a manner based on a distance/similarity metric as taught/suggested by Gu/Streit/Edwards, the motivation as similarly taught/suggested therein that such a second vector generation may enable sharing and/or transfer to subsequent network partitions/layers, etc., robust to information leakage and frustrating potential attackers from determining input information based thereon.

As to claim 2, Gu in view of Streit and Edwards teaches/suggests the method of claim 1.
Gu fails to explicitly disclose that input data as being biometric data, in particular facial images.  Gu does however in e.g. [0122], suggest input images that may reveal the identities of one or more associated persons.
Streit and Edwards further teach/suggest methods wherein input data are biometric data, in particular facial images (Edwards [0018], [0021], [0049], [0050] “For example, personally identifiable information in an image may be a person's face”; Streit biometric information input 302, Fig 3, [0081] “The input 302 can include images of people, images of faces, thumbprint scans, voice recordings, sensor data, etc.”) – common to e.g. surveillance applications (see Edwards [0018]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Gu such that the input data is biometric data, in particular facial images, as a routinely utilized input data alternative as taught/suggested by Streit and Edwards, the motivation as similarly taught/suggested therein that such an input data would enable the application of that modified method of Gu in for example one or more surveillance applications positively impacting marketability and associated profitability.

As to claim 3, Gu in view of Streit and Edwards teaches/suggests the method of claim 1.
Gu fails to explicitly disclose the method being a method of authentication or identification of an individual, said input data being acquired about the individual.
Streit teaches/suggests a method of authentication or identification of an individual, said input data being acquired about the individual ([0080] “an example privacy enabled biometric system 304. According to some embodiments, the system can be installed on a mobile device or called from a mobile device (e.g., on a remote server or cloud based resource) to return an authenticated or not signal. In various embodiments system 304 can executed any of the preceding processes. For example, system 304 can enroll users ( e.g., via process 100), identify enrolled users (e.g., process 200), and search for matches to users (e.g., process 250)”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Gu to comprise authentication or identification of an individual, said input data being acquired about the individual as taught/suggested by Streit, the motivation as similarly taught/suggested therein and identified above for the case of claim 2 that such an output/identification may serve to positively impact method/system marketability and associated profitability.

As to claim 9, Gu in view of Streit and Edwards teaches/suggests the method of claim 1.
Gu in view of Streit and Edwards further teaches/suggests method wherein said distance function is the standard L1, said reference distance being an integer (Edwards [0056] in view of that modification/motivation as presented above for the case of claim 1).

As to claim 10, Gu in view of Streit and Edwards teaches/suggests the method of claim 1.
Gu in view of Streit and Edwards teaches/suggests method further comprising a step (a0) of training, from a training database of already classified confidential data, parameters of said CNN (Gu [0046], [0048], [0052], [0105], [0122], [0133]).

As to claims 11 and 12, these claims are the CRM claim(s) corresponding to the method of claim 1 and are rejected accordingly.  See those notes above concerning 35 USC 101.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669